        Case 2:19-cv-06371-GW-AGR Document 3 Filed 07/23/19 Page 1 of 2 Page ID #:24
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 VENABLE LLP
 Ari N. Rothman (SBN 296568)
 Witt W. Chang (SBN 281721)
 2049 Century Park East, Suite 2300
 Los Angeles, CA 90067
 Tel: (310) 229-9900 / Fax: (310) 229-9901
 Email: anrothman@venable.com, wwchang@venable.com
 ATTORNEY(S) FOR: Defendant One Technologies, LLC

                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                              CASE NUMBER:
Julia G. Durward,                                                             2:19-cv-06371
                                                              Plaintiff(s),
                                     v.

One Technologies LLC, and DOES 1-50 inclusive,                                               CERTIFICATION AND NOTICE
                                                                                               OF INTERESTED PARTIES
                                                             Defendant(s)                           (Local Rule 7.1-1)


TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for defendant One Technologies, LLC
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                 CONNECTION / INTEREST
Julia G. Durward                                                                     Plaintiff
One Technologies, LLC                                                                Defendant
Sanjay Baskaran                                                                      Member of One Technologies
Alex Chang                                                                           Member of One Technologies
Roger Chang                                                                          Member of One Technologies
Mark Henry                                                                           Member of One Technologies
Jamie Schultz                                                                        Member of One Technologies




         July 23, 2019                                     /s/ Ari N. Rothman
         Date                                              Signature
                                                           Ari N. Rothman

                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Defendant One Technologies, LLC


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
                                                                                                                       American LegalNet, Inc.
                                                                                                                       www.FormsWorkFlow.com
                                                                                             Case 2:19-cv-06371-GW-AGR Document 3 Filed 07/23/19 Page 2 of 2 Page ID #:25



                                                                                                                                PROOF OF SERVICE
                                                                                               1
                                                                                                   STATE OF CALIFORNIA   )
                                                                                               2                         )               ss.
                                                                                                   COUNTY OF LOS ANGELES )
                                                                                               3
                                                                                                         I am employed in the County of Los Angeles, State of California. I am over
                                                                                               4   the age of 18 and not a party to the within action; my business address is Venable
                                                                                                   LLP, 2049 Century Park East, Suite 2300, Los Angeles, California.
                                                                                               5
                                                                                                         On July 23, 2019, I served a copy  / original  of the foregoing
                                                                                               6   document(s) described as CERTIFICATION AND NOTICE OF
                                                                                                   INTERESTED PARTIES on the interested parties in this action addressed as
                                                                                               7   follows:
                                                                                               8    J. Daniel Jung                              Attorneys for Plaintiff
                                                                                                    Thomas Valfrid Anderson                     Julia G. Durward
                                                                                               9    ANDERSON & JUNG
                                                                                                    21600 Oxnard Street, Suite 1030
                                                                                              10    Woodland Hills, CA 91367
                                                                                                    Telephone: (323) 203-8447
                                                                                              11    Email: juindjung@gmail.com
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                                    Email: Not Available
                                                                                              12
                                                    LOS ANG ELES, CA 900 67
VENABLE LLP




                                                                                                         By placing true copies thereof enclosed in a sealed envelope(s) addressed as
                                                                              310-229-9900




                                                                                              13   stated above.
                                                                                              14               BY MAIL (FRCP 5(b)(2)(C)): I am readily familiar with the firm’s
                                                                                                                practice of collection and processing correspondence for mailing with
                                                                                              15                the U.S. Postal Service. Under that practice such envelope(s) is
                                                                                                                deposited with the U.S. postal service on the same day this declaration
                                                                                              16                was executed, with postage thereon fully prepaid at 2049 Century
                                                                                                                Park East, Suite 2300, Los Angeles, California, in the ordinary course
                                                                                              17                of business.
                                                                                              18         I declare that I am employed in the office of a member of the Bar of this
                                                                                                   Court at whose direction the service was made. I declare under penalty of perjury
                                                                                              19   under the laws of the United States of America that the above is true and correct.
                                                                                              20         Executed on July 23, 2019, at Los Angeles, California.
                                                                                              21

                                                                                              22
                                                                                                                                                             Raquel L. Rubio
                                                                                              23

                                                                                              24

                                                                                              25

                                                                                              26
                                                                                              27

                                                                                              28

                                                                                               1

                                                                                               2                                                                      PROOF OF SERVICE
